DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 21-40 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Tegzes et al. Pub. No.: US 2018/0315188 A1 and Van Uitert, Jr. et al. Pub. No.: US 2008/0304616 A1.  
Tegzes teaches a computer-implemented method of anatomic structure segmentation in image analysis (see abstract and paragraphs [0097] – [0098]), including receiving first image data of an anatomic structure of a patient (see paragraph [0104], body detection in image data by an anatomy detector reads on including receiving first image data of an anatomic structure of a patient); obtaining an estimate of a boundary of the anatomic structure (see paragraph [0108], processing image data to detect boundaries of an organ of interest in an image reads on obtaining an estimate of a boundary of the anatomic structure).
Van Uitert, Jr teaches uses of anatomic structure segmentation in image analysis including determining a centerline of an anatomical structure (see paragraphs [0171] & [0141] – [0146] and Fig. 3).
Claim 21 is allowed because Tegzes and Van Uitert, Jr do not teach extracting a plurality of frames from the received first image data, each successive frame in the plurality of frames defining a respective plane orthogonal to the centerline and intersecting the centerline at a respective successive point along a 
Claims 22-32 are allowed based on their dependence on allowed independent claim 21.
Claims 33 and 39 contain limitations similar to the ones recited above in claim 21.  Therefore, claims 33 and 39 are rejected for the same reasons given above regarding claim 21.
Claims 34-38 and 40 are allowed based on their dependence on allowed independent claims 33 and 39 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
January 25, 2022